DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition section that acquires”, “a switching section that switches an apparatus” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040215759 to Takahashi in view of US Patent Application Publication Pub. No. US 20160124686 to Maeda.




     Regarding claim 1, Takahashi discloses an information processing apparatus comprising (paragraph 312-313; network printer 200 (information processing apparatus)):
      an acquisition section that acquires (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor; paragraph 313; CPU 50) information from a communication device (paragraph 333, 345, 364-366; in step s650 print data (information) is received from a user terminal (communication device) ); and
      a switching section that switches (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor; paragraph 313; CPU 50) an apparatus to perform processing on the information acquired from the communication device, between the information processing apparatus and another information processing apparatus, in accordance with a state of the information processing apparatus (paragraph 366-369, 545; when the network printer 200 itself that received the print data is NOT in a “warm-up completion state”, it transfers the print data to another printer 200 (switches apparatus) in step s665 to process and print this data; when the network printer 200 that received the print data is in a “warm-up completion state”, it processes and prints the received print data). 
 
However Takahashi does not disclose wherein the switching section that switches an apparatus to perform processing on the information acquired from the communication device, between the information processing apparatus and another information processing apparatus, in accordance with a state of the communication device.
the state of the terminal apparatus (communication device) is information indicating which MFP 300 is designated to perform printing based on operation at terminal device which is included in connection request; based on information indicating which MFP 300 is designated to perform printing (state) by the terminal apparatus, the printing is performed on the selected job (the information acquired) either at the MFP 300A or the job is transferred and switched to the other MFP 300B designated)).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Maeda to provide switching of apparatus for processing based on information related to destination setting in the communication device as the status information.
        The motivation to combine the references is to provide a substitute MFP device for performing the print job related processing such as authentication and job data transferring to a designated MFP (designated via the terminal device) for printing that 






       Regarding claim 2, Takahashi discloses the information processing apparatus according to claim 1, wherein the switching section transfers all pieces of information acquired from the communication device to the other information processing apparatus (paragraph 366-369, 545; when the network printer 200 itself that received the print data is NOT in a “warm-up completion state”, it transfers all the print data received to another printer 200 (switches apparatus) in step s665 to process and print this data).

       Regarding claim 10, see rejection of claim 1. Further Takahashi discloses a non-transitory computer readable medium storing an information processing program causing a computer to function (paragraph 313; CPU 50 executing program stored in ROM).












       Regarding claim 11, Takahashi discloses an information processing system comprising (paragraph 263-264; Fig. 1 shows the system): 
      a first information processing apparatus (paragraph 264; one of network printers 200 can be the first information processing apparatus); and 
      one or more second information processing apparatuses to be connected to the first information processing apparatus via a communication path (paragraph 264-265; another one of network printers 200 can be the second information processing apparatus connected with the first information processing apparatus via network 198 (path)),
         wherein the first information processing apparatus includes
              an acquisition section that acquires information from a communication device (paragraph 333, 345, 364-366; in step s650 print data (information) is received from a user terminal (communication device)), and
               a switching section that switches an apparatus to process the information acquired from the communication device between the first information processing 


However Takahashi does not disclose wherein the switching section that switches an apparatus to process the information acquired from the communication device, between the first information processing apparatus and the second information processing apparatus, in accordance with a state of the communication device.
         Maeda discloses wherein the switching section that switches an apparatus to process the information acquired from the communication device, between the first information processing apparatus and the second information processing apparatus, in accordance with a state of the communication device (paragraph 67-68; 70,73- 76, 100-101; in step s15-s17, MFP 300a acquires information of job selection from terminal (communication device) and determines whether MFP 300a itself or another MFP 300B performs print process on the selected job (information acquired); the state of the terminal apparatus (communication device) is information indicating which MFP 300 is designated to perform printing based on operation at terminal device which is included in connection request; based on information indicating which MFP 300 is designated to perform printing (state) by the terminal apparatus, the printing is performed on the 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Maeda to provide switching of apparatus for processing based on information related to destination setting in the communication device as the status information.
        The motivation to combine the references is to provide a substitute MFP device for performing the print job related processing such as authentication and job data transferring to a designated MFP (designated via the terminal device) for printing that lacks the full functionality or is unable to perform the related processing via mobile terminal (paragraph 61-65, 100-101).


Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040215759 to Takahashi in view of US Patent Application Publication Pub. No. US 20160124686 to Maeda further in view of JPH11110163 to Nagata.

       Regarding claim 3, Takahashi in view of Maeda does not disclose the information processing apparatus according to claim 2, wherein the switching section acquires a state of the other information processing apparatus, and determines whether or not all 
          Nagata discloses wherein the switching section acquires a state of the other information processing apparatus, and determines whether or not all the pieces of information are transferred to the other information processing apparatus, in accordance with the acquired state (paragraph 8; when the print engine of the printer that received the print data is busy, in step s106 the busy state of another printer is acquired and if the other printer is not busy state, all of the print data (all the pieces of information) is transferred to the other printer).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Maeda as taught by Nagata  to provide transferring of data for processing to a different device based on obtained status of the other device.
        The motivation to combine the references is to speed up the printing process for a print job in the case where the designated printer is unable to process the job by transferring the print job to another available printer based on its status resulting in no waiting time for printing at the designated printer (paragraph 3-4, 8).












       Regarding claim 5, Nagata discloses the information processing apparatus according to claim 4, wherein the switching section acquires a state of the other information processing apparatus and determines whether or not some pieces of the information are transferred to the other information processing apparatus, in accordance with the acquired state (paragraph 5-6, 9, 10-11; print data is received from host and printing multiple copies; state of other printer acquired in s212;  video signal is divided and the divided part (some pieces of information) is transferred to the other printer ONLY when the other printer is NOT busy state in step s212).



















       Regarding claim 6, Nagata discloses the information processing apparatus according to claim 1, wherein, whether or not a user is operating the information processing apparatus or whether or not the information processing apparatus is in a process of performing a job is provided as the state of the information processing apparatus (paragraph 4, 10-11; in step s200 the busy state of the printer engine (busy performing a job) of the printer receiving the print data is determined).

       Regarding claim 7, Nagata discloses the information processing apparatus according to claim 6, wherein, in a case where the user is operating the information processing apparatus or the information processing apparatus is in the process of performing the job, the switching section transfers information acquired from the communication device to the other information processing apparatus (paragraph 10; if the printer itself that received the print data (information) is busy in s204, then print data (information) received from host (communication device) is transferred to another printer 208).


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040215759 to Takahashi in view of US Patent Application Publication Pub. No. US 20160124686 to Maeda further in view of US Patent Application Publication Pub. No. US 20100128598 to Gandhewar.

       Regarding claim 8, Takahashi in view of Maeda does not disclose the information processing apparatus according to claim 1, wherein the number of communication devices from which the information processing apparatus acquires information is provided as the state of the communication device.
          Gandhewar discloses wherein the number of communication devices from which the information processing apparatus acquires information is provided as the state of the communication device (paragraph 36, 160, 191, 206, 246; metrics using number of clients (number of communication device) (state) from which request (information) is acquired by the intermediary device 200 (information processing apparatus)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Maeda as taught by Gandhewar to monitor number of communication device connected as a status information that can be used to affect type of processing.
        The motivation to combine the references is to provide transferring of request information to other backup devices/modules based on exceeding of number of connections at a primary device/module wherein the backup device can process the request even when the primary device/module is available again so that the primary device/module is not overwhelmed with request upon availability (paragraph 5, 7, 200).



       Regarding claim 9, Gandhewar discloses the information processing apparatus according to claim 8, wherein, in a case where the number of communication devices is equal to or greater than a predetermined value, the switching section transfers information acquired from the communication device to the other information processing apparatus (paragraph 160, 191, 206, 216-217, 246, 248-249, 250; if a virtual server 275 at a intermediary device 200 (information processing apparatus) exceeds the max number of clients limit (not available), then the request information intermediary device 200’ (information processing apparatus)).






Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication Pub. No. US 20120162679 to Okajima discloses print data transferring system including multiple printers (see Abstract).







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/04/2021